     Case 5:20-cv-00147-C Document 12 Filed 08/31/20             Page 1 of 4 PageID 50



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

UNITED STATES OF AMERICA

v.                                                      NO. 5:20-cv-00147-C

APPROXTMATELY TWENTY-NINE (29)
FIREARMS AND FIREARM
ACCESSORIES,

               GOVERNMENT’S RESPONSE TO VERIFIED CLAIMS

        The United States of America (“the United States”) responds to the verified claims

of Marcus Braziel and Vanessa Braziel (“the Claimants”) pursuant to the Court’s August

10, 2020 Order. See Dkt. 7. Since the Court’s Order, the parties have continued to

discuss a potential extra-judicial resolution of this action, including disposition of the

defendant property.

                                         Background

     1. On July 2, 2020, the United States filed the forfeiture complaint against the

        defendant property, on the basis that they were intended to be used in a violation

        of 18 U.S.C. § 922(a)(1)(A). See Dkt. 1.

     2. On July 31, 2020, the Claimants filed separate verified claims, asserting interests

        in the defendant property. See Dkt. 5-6. Each claimant asserts an ownership

        interest in all seized firearms, stating that the firearms were held at the Claimants’

        home as part of a “lawful collection of firearms.” See Dkt. 5-6 at 1.




Government’s Response to Verified Claims– Page 1
   Case 5:20-cv-00147-C Document 12 Filed 08/31/20             Page 2 of 4 PageID 51



       3.     The Claimants subsequently filed answers to the forfeiture complaint in

August 2020. See Dkt. 7-8. Each claimant denies that the firearms were intended to be

used in violation of 18 U.S.C. § 922(a)(1)(A) and further asserting that Claimants were

not in the business of importing, manufacturing, or dealing in firearms, or, in the course

of such business, to ship, transport, or receive any firearm in interstate commerce. Id.

       4.     The United States stipulates that the Claimants’ verified claims and

Answers to the Complaints meet the requirements under Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions and Rule 12 of the

Federal Rules of Civil Procedure. Claimants therefore have standing to contest the

forfeiture action.

       5.     No other verified claims or answers to the Complaint have been filed, and

the time to do so has passed.

       6.     The United States reiterates the allegations in the Complaint for Forfeiture,

and asserts that the seized firearms are subject to forfeiture. Under 18 U.S.C. § 983(c),

“the burden of proof is on the Government to establish, by a preponderance of the

evidence, that the property is subject to forfeiture.”

       7.     Consequently, the United States is prepared to move forward to civil fact

discovery in this matter, in order to meet its burden of demonstrating that the seized

firearms are subject to forfeiture.

       8.     Nevertheless, while the United States is prepared to move forward to civil

discovery, it also believes that the matter may be resolved extra-judicially, without

engaging in civil discovery. Since the filing of the Claimants’ Answers, the United States


Government’s Response to Verified Claims– Page 2
   Case 5:20-cv-00147-C Document 12 Filed 08/31/20             Page 3 of 4 PageID 52



and the Claimants have engaged in negotiations to resolve all investigations and potential

federal actions in this matter. The parties are confident that the outstanding disputes

underlying this and any other potential action can be resolved expediently, and that the

terms of any agreement will fully resolve this matter.

       9.     Therefore, the United States would request that any scheduling order for

this matter provide sufficient time for the parties to reach such an agreement and resolve

this matter as to the disposition of the property.

       10.    Should a resolution be reached at any time, the United States immediately

will notify the Court and move to dismiss this civil action.



                                           Respectfully Submitted,

                                           ERIN NEALY COX
                                           UNITED STATES ATTORNEY

                                           /s/ Gregory S. Martin
                                           GREGORY S. MARTIN
                                           Assistant United States Attorney
                                           California Bar No. 294482
                                           1100 Commerce Street, Third Floor
                                           Dallas, Texas 75242-1699
                                           Telephone: 214-659-8600
                                           Facsimile: 214-659-8812
                                           Gregory.martin2@usdoj.gov

                                           ATTORNEY FOR PLAINTIFF




Government’s Response to Verified Claims– Page 3
   Case 5:20-cv-00147-C Document 12 Filed 08/31/20            Page 4 of 4 PageID 53



                            CERTIFICATE OF SERVICE

       I certify that on August 31, 2020, I filed this document with the Clerk of the Court

for the U.S. District Court, Northern District of Texas, via the ECF system.

                                          /s/ Gregory S. Martin
                                          GREGORY S. MARTIN




Government’s Response to Verified Claims– Page 4
